DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 04/27/2021 has been entered.  Claims 1-18 remain pending. 

Applicant has amended claim 1 to replace “region extraction unit” with “circuitry” to avoid interpretation under 35 USC 112f.

Independent claim 11 has been amended to recite a “non-transitory computer-readable medium” in lieu of a “program” per se, and thus the previous rejection under 35 USC 101 is withdrawn. 

Claims 8 and 9 have been amended to positively recite the acts of creating a three-dimension al model and performing soil-volume measurement respectively, and thus the previous rejections under 35 USC 112d are withdrawn. 

Allowable Subject Matter
Claims 12-18 are allowed.   Applicant has amended independent claim 12 to include the previously objected-to/allowable subject matter of dependent claim 19, now cancelled.  Claims 13-18 depend from claim 12. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taira (JP 2016-194515A – cited by applicant – Google Patents machine translation provided by and referred to herein by the examiner) in view of Christen et al., “Target Marker: A Visual Marker for Long Distances and Detection in Realtime on Mobile Devices”, Proceedings of the World Congress on Electrical Engineering and Computer Systems and Science (EECSS 2015), Barcelona, Spain, July 13 - 14, 2015, Paper No. 339, 339-1 through 339-7.  

Regarding claims 1, 10, and 11, and using claim 1 as an example, Taira discloses (except for limitations highlighted in italicized bold below):
an image processing apparatus, comprising circuitry (figure 6; see:


    PNG
    media_image1.png
    74
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    94
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    486
    media_image4.png
    Greyscale

The Taira system is computer implemented, and so too is applicant’s system, making them equivalent in structure), configured to:

 extract a candidate region from a captured image obtained by image capturing of a survey marker, the candidate region being a candidate of a region in which the survey marker appears (






    PNG
    media_image5.png
    681
    709
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    692
    689
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    753
    1537
    media_image7.png
    Greyscale


), the survey marker having a planar shape and including a plurality of circles concentrically disposed, the plurality of circles including adjacent circles each having a different luminance or hue; extract a feature amount of the candidate region; discriminate the survey marker on a basis of the feature amount, and 
	extract, as the feature amount, a distance between the luminance or hue of one circle of the plurality of circles and the luminance or hue of another circle of the plurality of circles.   

	It is noteworthy that Taira requires, “the reference mark 30 needs to be formed in a size that can be recognized in the captured image 21, and even in an image captured from the air, the point (measurement point P) such as the center for creating point cloud data is recognized. It is necessary to form the size as possible.” (

    PNG
    media_image8.png
    110
    1521
    media_image8.png
    Greyscale

).

	Christen teaches a survey marking meeting this saliency requirement ( 

    PNG
    media_image9.png
    438
    1178
    media_image9.png
    Greyscale


), comprising the missing limitations of: 

extracting a candidate region from a captured image obtained by image capturing of a survey marker, the candidate region being a candidate of a region in which the survey marker appears ( 


    PNG
    media_image10.png
    292
    1157
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    280
    1275
    media_image11.png
    Greyscale

),

the survey marker having a planar shape and including a plurality of circles concentrically disposed, the plurality of circles including adjacent circles each having a different luminance or hue ( 


    PNG
    media_image12.png
    320
    353
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    518
    756
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    255
    1141
    media_image14.png
    Greyscale

); 

extract a feature amount of the candidate region (“color information”; see:




    PNG
    media_image15.png
    446
    1320
    media_image15.png
    Greyscale

); 

discriminate the survey marker on a basis of the feature amount (“a simple test to further verify the marker candidates”; color information is used to discriminate the marker candidates:  see:


    PNG
    media_image16.png
    446
    1320
    media_image16.png
    Greyscale

), and 

	 




    PNG
    media_image17.png
    302
    1279
    media_image17.png
    Greyscale

 
    PNG
    media_image18.png
    451
    945
    media_image18.png
    Greyscale

;  equation 10 takes the absolute values of color differences, which is a form of distance, between pixels along a line direction, and along a line direction as seen in the figures is slices through consecutive rings, and thus the claimed requirement is met; the claim is open-ended and does not includes preliminary, intermediate, or subsequent steps).   

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the marker and marker discrimination process of Christen, as the marker required by Taira as described in the rejection above, because Taira requires, “the reference mark 30 needs to be formed in a size that can be recognized in the captured image 21, and even in an image captured from the air, the point (measurement point P) such as the center for creating point cloud data is recognized. It is necessary to form the size as possible”, and Christen teaches just such a marker as follows:


    PNG
    media_image9.png
    438
    1178
    media_image9.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Taira, while the teaching of Christen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, the image processing apparatus according to claim 1, wherein the circuitry is further configured to extract  the candidate region by using at least the hue among the hue, a saturation, and a lightness of a circle having a second smallest radius among the plurality of circles (Christen:  “color information”, which is hue:


    PNG
    media_image19.png
    201
    1258
    media_image19.png
    Greyscale

). 

Regarding claim 8, the image processing apparatus according to claim 1, wherein the circuitry is further configured to create a three-dimensional model based on a discrimination result of the survey (Taira:

    PNG
    media_image20.png
    157
    1150
    media_image20.png
    Greyscale

). 

Regarding claim 9, the image processing apparatus according to claim 8, wherein the circuitry is further configured to perform soil-volume measurement based on the three-dimensional model (Taira:

    PNG
    media_image21.png
    518
    814
    media_image21.png
    Greyscale

). 

Allowable Subject Matter
Claims 3-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed with the claim amendment have been fully considered but they are not persuasive.  At response pages 11-12, applicant argues the following:

    PNG
    media_image22.png
    134
    679
    media_image22.png
    Greyscale
 


    PNG
    media_image23.png
    330
    697
    media_image23.png
    Greyscale


	In reply, the examiner notes that the elements of previously objected-to/allowable claim 3 have not been incorporated into independent claim 1 in total.  The rejection of claim 1 above has been re-drafted to demonstrate how the combination of references continues to teach claim 1 as having been amended. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665